         Case 8-20-08039-ast          Doc 12       Filed 12/11/20        Entered 12/11/20 17:07:59




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                  :
In re:                                                            :   Chapter 11
                                                                  :
ORION HEALTHCORP, INC1.                                           :   Case No. 18-71748 (AST)
                                                                  :
                  Debtors.                                        :   (Jointly Administered)
                                                                  :
HOWARD M. EHRENBERG IN HIS CAPACITY                               :
AS LIQUIDATING TRUSTEE OF ORION                                   :
HEALTHCORP, INC., ET AL.,                                         :   Adv. Pro. No. 20-08039 (AST)
                                                                  :
                                            Plaintiff,            :
                                                                  :
v.                                                                :
                                                                  :
MOSHE FEUER; MIRIAM FEUER,                                        :
                                                                  :
                                            Defendants.           :

                                         NOTICE OF DISMISSAL

          PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, as made applicable herein by Rule 7041 of the Federal Rules of Bankruptcy

Procedure, Plaintiff, Howard M. Ehrenberg in his capacity as Liquidating Trustee of Orion

Healthcorp, Inc., et al., hereby dismisses his Complaint as against Defendants Moshe Feuer and

Miriam Feuer (the “Defendants”) in the above-captioned adversary proceeding (Adv. Proc. No.

20-08039 (AST)). The Defendants have not filed an answer, responsive pleading, or motion for

summary judgment in this adversary proceeding.

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 203, Middletown, NJ 07748.


DOCS_NY:41728.1 65004/003
       Case 8-20-08039-ast   Doc 12   Filed 12/11/20   Entered 12/11/20 17:07:59




Dated: New York, New York                      /s/ Jeffrey P. Nolan
       December 11, 2020                   Ilan D. Scharf, Esquire
                                           Jeffrey P. Nolan, Esquire (admitted pro hac vice)
                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           780 Third Avenue, 34th Floor
                                           New York, New York 10017
                                           Telephone: (212) 561-7700
                                           Facsimile:       (212) 561-7777

                                           Counsel for the Plaintiff,
                                           Howard M. Ehrenberg in his capacity
                                           as Liquidating Trustee of Orion Healthcorp, Inc., et al.




DOCS_NY:41728.1 65004/003                 2
